Citation Nr: 1015007	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  01-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include as secondary to 
tinnitus and/or migraine headaches.  

2.  Entitlement to service connection for a left leg 
disorder, claimed as residuals of leg and ankle injuries.  

3.  Entitlement to service connection for a claimed lumbar 
spine disorder.  

4.  Entitlement to service connection for a claimed thoracic 
spine disorder.  

5.  Entitlement to service connection for a claimed cervical 
spine disorder.  





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1974 to November 1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the RO.  

In October 2003, the Board remanded the case for additional 
development, to include various VA examinations and to comply 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  

The case was returned in September 2005 when the Board denied 
service connection for lumbar, thoracic and cervical spine 
disorders, as well as a left leg condition.  The Board again 
remanded the issue of service connection for a psychiatric 
disorder for additional development.  The directed 
development having been completed, that matter has now 
returned to the Board for the purpose of appellate 
consideration.  

The Veteran appealed the September 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in September 2007 vacated the Board's decision based on 
a Joint Motion and remanded the claims of service connection 
for lumbar, thoracic and cervical spine disorders and a left 
leg condition to the Board for further action.  Several other 
appeals were dismissed at that time.
The Board remanded the claims for additional development in 
June 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  

In this case, the Board remanded the claim to the RO in an 
attempt to obtain records of treatment in service from 
Roosevelt Roads, a now-closed naval station in Eastern 
Puerto Rico.  The remand instructed that: 

The RO should take appropriate steps to 
contact the veteran in order to ask him 
to provide detailed information regarding 
the dates of his alleged treatment at 
Roosevelt Roads Naval Station.  If such 
information is received, the RO should 
request all clinical records, via PIES or 
other mechanism, from the National 
Personnel Records Center (NPRC) for the 
identified period.  If the veteran does 
not respond, or he does not supply 
sufficient information to allow a 
meaningful inquiry, or the NPRC states 
that records are not available, the RO 
should make a formal finding noting such.  

Although requests for said records were made to the NPRC in 
August and October 2008 for all records pertaining to the 
Veteran dated in 1974, no response was received, and no 
formal finding as to the unavailability of these records was 
made.  

Because a response from NPRC was not received as requested, 
an additional inquiry is required.  See Stegall, supra.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2009).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should again request all 
clinical records, via PIES or other 
mechanism, for the NPRC for 1974.  If the 
NPRC states that records are not 
available, the RO should make a formal 
finding noting such.  

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative with a 
fully responsive Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

